Document 4 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a sino foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) CONNECTED TRANSACTION Acquisition of Qidong Wind Power Interest ● On 31 March 2009, the Company entered into the Transfer Agreement with Huaneng New Energy, pursuant to which the Company agreed to acquire from Huaneng New Energy its 65% equity interest in Qidong Wind Power for a consideration of RMB103 million. The purchase price will be settled in cash and funded by the Company´s internal cash surplus. The purchase price was determined on arm’s length basis between the parties. ● Huaneng Group holds an 51.98% direct interest and 5% indirect interest in HIPDC while HIPDC, as the direct controlling shareholder of the Company, holds 42.03% of the total issued share capital of the Company. In addition, Huaneng Group holds an aggregate of 8.92% effective interest in the Company. Therefore, Huaneng Group and its associates (including Huaneng New Energy) are connected persons of the Company under the Hong Kong Listing Rules. The transaction between the Company and Huaneng New Energy as contemplated by the Acquisition thus constitutes a connected transaction of the Company. ● Since the relevant percentage ratios calculated pursuant to Rule 14.07 of the Hong Kong Listing Rules in connection with the Acquisition are all less than 2.5%, the Acquisition is only subject to the reporting and announcement requirements as set out in Rules 14A.45 and 14A.47 of the Hong Kong Listing Rules and is exempt from the independent shareholders´ approval requirements. RELATIONSHIP BETWEEN THE COMPANY AND HUANENG NEW ENERGY The Company and its subsidiaries mainly develop, construct, operate and manage large-scale power plants in China nationwide. It is one of the largest listed power producers in China, owning within the PRC a generation capacity of 39,203 MW on an equity basis. Huaneng New Energy, a wholly owned subsidiary of Huaneng Group, is principally engaged in investing in wind power and hydro power projects. It holds 65% interest in the registered capital of Qidong Wind Power. Huaneng Group is the controlling shareholder of HIPDC, holding a 51.98% direct interest in HIPDC. In addition, Huaneng Group also holds a 5% indirect interest in HIPDC and directly holds an aggregate of 8.92% effective interest in the total issued share capital of the Company. As at the date of this announcement, HIPDC held approximately 42.03% of the total issued share capital of the Company. The relationships among the Company, Huaneng Group, Huaneng New Energy and Qidong Wind Power are as follows: * Huaneng Group, through China Hua Neng Group Hong Kong Limited, its wholly-owned subsidiary, indirectly holds a 100% interest in Pro-Power Investment Limited while Pro-Power Investment Limited holds a 5% interest in HIPDC. # Of the 8.92% interest, 0.17% represents the interest in the H Shares of the Company held by China Hua Neng Group Hong Kong Limited. 1 According to the Hong Kong Listing Rules, Huaneng Group and its associates (including Huaneng New Energy) are connected persons of the Company, and accordingly, the Acquisition carried out between the Company and Huaneng New Energy constitutes connected transaction of the Company. TRANSFER AGREEMENT Date : 31 March 2009 Parties : Huaneng New Energy as sellerthe Company as purchaser Interest to be acquired : 65% interests in the registered capital of Qidong Wind Power Consideration : The consideration for the purchase of Qidong Wind Power Interest is RMB103 million which is to be payable in cash on the transfer date and to be funded by the Company’s internal cash surplus. The purchase price was determined on normal commercial terms and arm’s length negotiations between the parties. Conditions : The obtaining and completion of all internal and external approvals and/or filing and third party consent by Huaneng New Energy in respect of the transfer of Qidong Wind Power Interest. Transfer date : The Closing shall be on the 15th day after the satisfaction of the aforesaid conditions, or on a business day as agreed in writing between the Company and Huaneng New Energy. INFORMATION REGARDING Qidong Wind POWER Qidong
